UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1667


JOHN CUTONILLI,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:15-cv-00629-JKB)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Cutonilli, Appellant Pro Se. Mark Holdsworth Bowen, Assistant Attorney General,
Pikesville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Cutonilli appeals the district court’s orders denying his motion to amend his

complaint and dismissing his claims challenging the legality of the Maryland Firearm

Safety Act of 2013, Md. Code Ann., Crim. L. §§ 4-301 to 4-306 (West 2017), under

Maryland’s Constitution and the Second and Fourteenth Amendments to the United

States Constitution.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Cutonilli v.

Maryland, No. 1:15-cv-00629-JKB (D. Md. Sept. 29, 2015, Apr. 14, 2017, & May 24,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                          2